Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1-12 have been considered but they are not persuasive.  In regards to Lee failing to teach adjacent leads of the first and second sides of each die attachment portion are spaced a first distance apart, and wherein within each of the first and second sets of die attachment portions, an end lead of any given die attachment portion and an end lead of an adjacent die attachment portion are also spaced the first distance apart.  This is deemed unpersuasive because Lee teaches adjacent leads of the first and second sides (i.e. left and right side respectively) of each die attachment portion 110 are spaced a first distance apart (i.e. a pitch between adjacent vertical leads on the left or right sides).  It is noted the specification or drawing doesn’t recite a specific unit of measurement for the pitch of the leads or support bar.  Also, the claimed don’t recite that the first distance between leads horizontal leads and vertical leads have to be exactly the same.  Now, within each of the first and second sets of die attachment portions 110 (i.e. in column 1 and column 2) has an end lead of any given die attachment portion and an end lead of an horizontal adjacent die attachment portion are also spaced the first distance apart (i.e. the thickness or distance of the support bar).  The distance between horizontal leads and vertical leads in a broad interpretation can be approximately the same in a given range with some type of unit of measurement.
 	This action is made final.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102b as being clearly anticipated by Lee et al. (US 2011/0140253).
 	With respect to Claim 1, Lee teaches a first side of the leadframe assembly 100, a second side of the leadframe assembly opposite the first side. A first set of die attachment portions 123 extending between the first and second sides. A second set of die attachment portions 123 extending between the first and second sides and parallel to the first set of die attachment portions. Each die attachment portion 123 of the first and second sets including a first plurality of leads 113 on a first side of the die
attachment portion and a second plurality of leads 113 on a second side of the die attachment portion opposite the first side. The leads 113 extending parallel to the first and second sides. The first plurality of leads 113 on the first side of each die attachment portion includes a pair of end leads on either end of the die attachment portion. The second plurality of leads on the fourth side of each die attachment portion also includes a pair of end leads on either end of the die attachment portion, wherein adjacent leads of the first and second sides of each die attachment portion are spaced a first distance apart; and wherein, within each of the first and second sets of die attachment portions. An end lead of any given die attachment portion and an end lead of an adjacent die attachment portion are also spaced the first distance apart (see paragraphs 21-24 and 30-34; Figs. 1A, 1B, and 3C-3G, and 4). 

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US 2011/0140253) as applied to claim 1 above, and further in view of Chan et al. (US 2015/0014831). .
 	With respect to Claim 2, Lee discloses the claimed invention except for wherein the leadframe assembly is configured to be punched with a tool extending between the first and second sides.
 	However, Chan discloses wherein the leadframe assembly is configured to be punched with a tool (i.e. used to create the punching process) extending between the first and second sides (see paragraph 32). Thus, Lee and Chan have substantially the same environment of a plurality of first and second die attachment portions on a lead frame. Therefore, one skill in the art before the effective filing date of the claimed invention would readily recognize utilizing a tool to punch the lead frame of Lee, since the tool would facilitate in separating the lead frame into a plurality of devices as taught by Chan.
 	With respect to Claim 3, Chan discloses wherein the leads of the leadframe assembly are configured to be shaped with a tool extending between the first and second sides (see paragraph 32).

Allowable Subject Matter
8. 	Claims 4-12 are allowed.
9. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of punching through the leadframe assembly between the opposing sides using a first tool having a first tool longitudinal axis parallel to longitudinal axes of the dies in claim 4..
 	Mold compound covering the semiconductor die, the mold compound having a top surface, a first pair of sides from which the leads extend, and a second pair of sides orthogonal to the first pair of side. An angle between the top surface and the second pair of side is less than 90 degrees, and an angle between the top surface and the second pair of sides is 90 degrees in claim 10.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 
















AC/September 12, 2022 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897